      Case 7:19-cr-00027-WLS-TQL Document 158 Filed 08/04/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

UNITED STATES OF AMERICA,                   :
                                            :
v.                                          :
                                            :       Case No.: 7:19-CR-00027-1 (WLS-TQL)
                                            :
KENDRICK D. BRADLEY,                        :
                                            :
                                            :
       Defendant.                           :
                                            :
                                           ORDER
       The Court received the letter filed at Doc. 157 on July 30, 2021. Because of the sensitive

nature of the document, the letter is sealed and shall be made available only to Attorney

Timothy Saviello and counsel for the Government. Both counsel shall review the letter and

confer about any action that should be taken as to its contents.

       To the extent his request for documents and other materials is a motion, it is DENIED

WITHOUT PREJUDICE. Defendant is represented by counsel in this action who must file

motions on his behalf, any documents should be requested from that counsel, and Defendant

has no other action before the Court that would warrant the Court providing him any

documents or other items.


       SO ORDERED, this 4th day of August 2021.

                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                1
